Title: To George Washington from Francis Deakins and Benjamin W. Jones, 20 December 1792
From: Deakins, Francis,Jones, Benjamin W.
To: Washington, George



Sir
Montgomery County [Md.] 20 Decr 1792

We now enclose you our Valuation of Mrs Sophia Mercers part of Woodstock Manor⟨,⟩ which we should have done before this had we not waited the time you Limited for a division to take place—the Sales & Quality of Other Lands in this Neighbourhood has been duly considered in our Valuation of this tract. We have the Honor to be Sir your Mt Obedt Servt

Francis Deakins
Benjn W. Jones

